             Case 2:19-cv-00097-cr Document 29 Filed 05/21/21 Page 1 of 1


                                                                                 U.5.-DiS rnicT CtURT
                                                                                DISTRICT OF VERMONT
                                                                                        FILED
UNITED STATES DISTRICT COURT
DISTRICT OF VERMONT                                                            2021MAY21 AHll:t.a
 JOHN NICHOLS,                                                                          CLERK
                                                                                IY       l/rvJ
                                                       Plaintiff,                    r-t?#trrv r.tM
                               - vs -
                                                                        Case No.
 C.R. BARD INCORPORA TED and                                              2: 19-CV-00097-CR
 BARD PERIPHERAL VASCULAR IN CORPORATED,

                                                      Defendants.


                         ORDER GRANTING STIPULATION OF DISMISSAL
                                   WITHOUT PREJUDICE


    Having considered the Joint Stipulation of Dismissal without Prejudice of the Plaintiff, John

Nichols, and Defendants C.R. Bard Incorporated and Bard Peripheral Vascular Incorporated,

    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the claim of the Plaintiff, John

Nichols is dismissed without prejudice as to all claims against all Defendants, and the parties are to

bear their own costs.

Dated this     Z..I sr     dayof        H'1        , 2021.




                                                               Hon. Christina Reiss
                                                               U.S DistrictJudge
